DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/31/2022 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the specification and drawing have overcome each and every drawing objection previously set forth in the Non-Final Office Action mailed 06/29/2022 
Claims 1-9 are examined on the merits
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 	
Applicant’s argument in page 7
Applicant argues that Salisbury alone or in combination with Childers is not capable of performing this process because of scale and its lack of precise control over volumes and rate of transfer.
Examiner’s answer
The instant claim 1 Referring claim 1 rejection made over Salisbury in view of Childers in non-final office action mailed 6/29/2022, the proposed modification reads all the structural limitation in claim 1. As set forth in MPEP thus the modification is capable of perform all the functional limitation as claimed. As per MPEP 2144 II, “a claim containing a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus”. In this case, the phrase in claim 1 “for small animal blood exchange research” is a functional limitation, whereas the proposed modification teaches all the structural limitation that is required, such as, blood transfer line, pump assembly, processor, and non-transitory memory, the modification is fully capable of performing the function above.
Applicant’s argument in page 7
Applicant disagrees with examiner’s interpretation the processor of Salisbury can perform the same functions as the processor or of the claimed apparatus.
Examiner’s answer
Salisbury teaches the transfusion device comprises electrical components (IE micro switches, relays, relay contacts, limit switches, conductor, and electric source) analysis input (position of piston within the metering units accordance with amount of blood being stored therein, col 2 lines 20-24 “floating piston 13 defining with the respective ends thereof chambers 14, 15, 16 and 17 respectively. From the pumps P, P' a series of valve controlled delivery tubes 18, 19, 20 and 21 lead through connections 22, 23, 24 and 25 to the cylinders 12 of the respective metering units M and N,”) and provides output (controlling pump and valves col 3 lines 30-37“The micro-switches conductors 51 leading from contacts 56 to coils 58, 581, a connection between one contact 55 and power lead 46, and a connection between the other contact 55 and ground- or a return connection, indicated at 60. Each pair of relays is thus in series with an energizing coil 58 or 58' and both relays must be closed before the servomotor 59 is actuated to shift the valve.”). Examiner interprets above steps as processing the information obtained from the metering unit and the electrical components as a whole provides the signal to run the pump and valve. Therefore, ordinary skill in the art would have been modified the electrical component of Salisbury to incorporate the teachings of Childers and provide the CPU to execute instructions and performs steps as claimed.
Applicant’s argument in page 8
The Salisbury apparatus does not have the capabilities of the claimed device. Because “Salisbury apparatus cannot control the total volume of blood that is removed or that is injected into a subject.” and “It is not possible to withdraw one volume of blood at one rate from one subject and then inject a different volume at a different rate into the second subject with the Salisbury apparatus”
Examiner’s answer
Referring claim 5 rejection, Salisbury does not teach such limitation above, however Childers is provided to cure the deficiency of Salisbury to read the limitation.  Since Childers provides the system that controls the total drain volume and fill volume in order to assuring use of all nearly all a prescribed dialysis solution volume in treat a particular patient during particular therapy (col 1 lines 10-11), and it would have been obvious to modify the Salisbury to incorporate the teachings of Childers and provide the  steps that controls a total volume of blood removed and replaced for the purpose of providing optimized treatment to the particular patient.
Further examiner notes, the applicant does not explicitly state which limitation are not met by current prior art references and that the applicant merely cites the primary art reference is not capable of performing above functions. For example, the feature above “withdraw one volume of blood at one rate from one subject and then inject a different volume at a different rate into the second subject” is not recited anywhere in the claim.
Applicant’s argument in page 8
The structure of Salisbury apparatus can not be modified with any teaching of Childers to produce the claimed invention, because the system described in Childers reference does not deal with blood transfer at all or with the vascular system of a non-human subject.
Examiner’s answer
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the intended purpose of claimed device is to control the blood withdrawal rate and infusion rate from/to subject. Although Childers is not explicitly related to blood transfer, Childers teaches the dialysis system relatively pertinent to the problem, as stated the claim 1 rejection page 5  10-11,  because Childers also teaches controlling fluid withdrawal/infusion rates from/to subject. Therefore, such modification is proper.
Applicant’s argument in page 8
The Childers system does not “control a number of removal and “replacement … events of blood from the first subject over time …” because there are no blood transfer events of any kind in Childers.
Examiner’s answer
Claim 3 recites “controlling a number of removal and replacement events of blood from the first subject over a time”. To reject the claim, the blood fusion device of Salisbury is modified in view of Childers to provide the step comprising controlling a number of removal/replacement events to prevent excess blood removal and replacement events (page 6 of non-final office action). Since, above references are combined with proper teaching, suggestion, or motivation, such modification is proper and thus read the limitation above.
Applicant’s argument in page 9
Childers does not provides “intuitive control of the pump to its user” or that the apparatus of Salisbury would benefit in any way by placing pump or valve actuation under CPU control. Because does not provide teaching regarding removal and replacement events of blood between two subjects nor any teaching regarding an “instruction that controls number of removal and replacement events in order to prevent excess blood removal and replacement events.”
Examiner’s answer.
Although, Childers does not teach method or instruction comprising steps of controlling blood exchange event, Salisbury teaches the device controlling blood exchange between two subject, and Childers was introduced to teach the step comprising controlling a number of removal and replacement events (see previous claim 3 rejection), the proposed modification still fully capable of search functions above.
Applicant’s argument in page 9
The cited combination suggest the elimination of the two metering units of Salisbury in order to permit direct output control by the two pumps. However, the elimination of the two metering units of Salisbury will change the principle of operation of the device. Therefore teaches of the references are not sufficient to render the claims prima facie oblivious.
Examiner’s answer.
Examiner did not suggest the elimination of the two metering units of units. Referring claim 1 rejection, see page 4, examiner equates the processor to the electrical system of Salisbury, which comprises micro switches 42, 43, 45, 47, relays 48-51, relay contacts 44-45, 62-63 and solenoids 56-66, 58-58’, limit switches 67, conductor 64 and electric source of pumps P and P’ and further recites the combination of the electrical components above would regulate the flow of pumping by analyzing the position of piston 13 in metering unit M and N and controlling two way valves. Therefore, ordinary skill in the art would have modified the electrical system of Salisbury with non-transitory memory storing instructions executable by the processor of Childers in order to provide intuitive control of pumps to its user.  Therefore, the proposed modification would still have the metering unit analyzed and controlled by non-transitory memory storing instructions executable by the processor of Childers, and it would not change the principle of operation of the prior art, and as such modification is proper.
Further note, referring to MPEP 2114 IV, “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate.” In the instant case, Salisbury teaches all the structural limitation that can inherently preform the claimed function, a rejection under 35 U.S.C. 103 is proper.
Applicant’s argument pages 10-11
The cited combination of references would change the principle of operation of the Salisbury apparatus because Kitaevich apparatus removes and replaced blood into the same subject while Salisbury teaches the replacement of blood in object is complete dependent on the removal of blood from the second subject and vice versa.
Examiner’s answer
Regarding Claim 2, Kitaevich is introduced to provide the instruction that performs steps of  “controlling flow rates of blood removal/replacement” Although, Kitaevich does not explicitly teach controlling the flow rates between two different subject. Salisbury teaches instruction that provide blood exchange between two subjects, and Kitaevich is introduced to teach the instruction that controls blood flow rates of removal/replacement from a subject. Therefore, the proposed modification would still provide the blood exchange between two subject and further controls the flow rates of the blood exchange as suggested by Kitaevich, and would not change the principle of operation of Salisbury.
With regard argument respect to claim 9 in pages 11-12, Applicant has made no assertions regarding the dependent claims except that they are patentable by virtue of their dependency to Claim 1. Consequently, the rejection under 103 is maintained.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury (US 2625932) in view of Childers et al (US 8182673 B2, hereinafter 'Childers') .
Regarding Claim 1, Salisbury discloses An apparatus for small animal blood exchange research, comprising: 
(a) a first blood transfer line (figure 1 and figure 3, double lumen catheter C as shown figure 4 comprises two channels 30 and 33 as shown in figure 1 near human body A) with a coupling (figure 1, injection channel 10 and output channel 11) configured to couple with vasculature of a first subject (col 2 lines 10-15, "into a vein of each of these bodies is inserted a double lumen catheter C); 
(b) a second blood transfer line (figure 1 and figure 3, double lumen catheter C as shown figure 3 comprises two channels 31 and 34 as shown in figure 1 near human body B) with a coupling (figure 1, injection channel 10 and output channel 11) with coupling configured to couple with vasculature of a second subject (col 2 lines 10-15, "into a vein of each of these bodies is inserted a double lumen catheter C); 
(c) a pump assembly (figure 1, pumps P and P' and metering unit M, N) operably connected with the first and second blood transfer lines (col 2 lines 10-12, blood is pumped from the withdrawal channel 10 by pumps P); 
(d) a processor (col 4 lines 19-57, electrical system comprising micro switches 42, 43, 47, 45 as shown in figure 1, further comprising relays 48, 49, 50, 51, relay contacts 55, 62, 63, 56, and solenoids 65, 66, 58, 58', limit switches 67 and 67,  conductor 64, and electric source of pumps P and P', Combinations of such electrical components regulate the flow of pumping by controlling two way valves 35, 36, 37, and 38 by analyzing the position of pistons 13 in metering unit M and N, and maintains same average rate of flow of blood in both of the flow circuit that are in operation (col 3 lines 59-63). Therefore it is processing amount of blood transferring) controlling the pump assembly; and 
 (f) steps comprising: 
(i) removing at least one volume of blood from the first subject (col 9 lines 33-68 specifically lines 34-35,During first half cycle of operation, blood withdrawn from donor A by pump P); 
(ii) removing at least one volume of blood from the second subject (col 9 lines 33-68 specifically lines 39-41, During first half cycle of operation, blood is withdrawn from patient B by pump P'); 
(iii) replacing the removed volume of blood from the first subject with the volume of blood from the second subject (col 10 lines 21-50 specifically lines 25-27, patient's blood from chamber 14 is injected into donor A, while blood withdrawn from donor A is injected to patient B ; and 
(iv) replacing the removed volume of blood from the second subject with the volume of blood from the first subject (col 10 lines 21-50 specifically lines 31-34, donor's blood from chamber 16 will be delivered to patient's vein).
	Salisbury does not disclose a non-transitory memory storing instructions executable by the processor, and above steps (f) are performed by the instruction executed by the processor.
	Childers teaches dialysis system relatively pertinent to the problem posed by Applicant of withdrawing and infuse substance from/to patient comprises a dialysis instrument (figure 1, 12) comprises  a non-transitory memory (col 5 lines 56-58, “Dialysis instrument 12 includes a central processing unit ("CPU") and memory, and may include one or more additional processor and memory”) storing instructions (col 6 liens 1-2, logic implementer stored in memory provide therapy instructions) executable by the processor (col 5 lines 58-60, memory operable with the CPU), and dialysis steps are performed by the instruction executed by the processor (col 3 lines 17-21, “logic implementer configured to control the dialysis fluid pumped”).
	Childers provide memory operable with CPU, and logic implementer controlling the device in order to provide therapy instructions and setup confirmation to the patient or caregiver visually with cooperation with video monitor (col 5 line 50- col 6 line 10). Which would bring many benefit of providing intuitive system and instruction to its operator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury to incorporate the teachings of Childers and provides the non-transitory memory storing instructions executable by the processor, and the instruction executed by the processor in order to provide intuitive control of pump to its user.
Regarding Claim 3, Salisbury, as modified by Childers, discloses the apparatus according to Claim 1.
Salisbury does not teach wherein said instructions when executed by the processor further perform steps comprising: 
controlling a number of removal and replacement events of blood from the first subject over a time; and 
controlling a number of removal and replacement events of blood from the second subject over time.
Childers teaches a method (figure 11a, 100), which is relatively pertinent to the problem posed by Applicant of withdrawing and infusing substance from the body which teaches controlling a number of removal (figure 1, perform fill 112) and replacement (figure 1, perform drain 118) events of blood from the first subject over a time (col 13 lines 47-54, " At diamond 126, system 10 compares the number of remaining cycles to zero. If the number of cycles remaining is greater than zero, the next fill is performed, per block 112 and the process is repeated. If the number of cycles is zero, the therapy is complete, per block 130.").
Childers provides the process path of method that controls number of removal and replacement cycle in order to minimize the potential for excess intra-peritoneal volume (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury to incorporate the teachings of Childers and provides the instruction that controls a number of removal and replacement events in order to prevent excess blood removal and replacement events.
Salisbury, as modified by Childers, is still silent as to controlling a number of removal and replacement events of blood from the second subject over time.
However, it would be obvious to a person of ordinary skill in the art at the effective filing date to have modified the pump P’ and the electric system of Salisbury, which is configured to withdraw and infusate blood from the second subject (donor B as shown in figure 1 of Salisbury), with the instruction of Childers as set forth above. Accordingly, the modified system would control a number of removal and replacement events of blood from the second subject over time.
Regarding Claim 4, Salisbury, as modified by Childers teaches the apparatus according to Claim 3.
Salisbury does not disclose wherein said instructions when executed by the processor further perform steps comprising: 
controlling a time between removal and replacement events of blood from the first subject; and 
controlling a time between removal and replacement events of blood from the second subject over time.
Childers teaches a method of controlling a time between removal and replacement events of blood from the first subject (col 10 line 44 “maintaining the predicted dwell time” and further col 12 16-17, System 10 in one embodiment also average dwell time”, illustrated the system is configured to control dwell duration between filling 112 and draining 118 operation as shown in figure 11A).
Childers provides the system controls the dwell duration in order to maximize the therapeutic benefit of the therapy in the allotted time (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury to incorporate the teachings of Childers and provides the instruction that controls a time between removal and replacement events of blood from the first subject in order to maximize the therapeutic benefit of the therapy in the allotted time.
Salisbury, as modified by Childers, is still silent as to controlling a time between removal and replacement events of blood from the second subject over time.
However, it would be obvious to a person of ordinary skill in the art at the effective filing date to have modified the pump P’ and the electric system of Salisbury, which is configured to withdraw and infusate blood from the second subject. (donor B as shown in figure 1 of Salisbury), with the instruction of Childers as set forth above. Accordingly, the modified system would control the time between removal and replacement events of blood from the second subject over time.
Regarding Claim 5, Salisbury, as modified by Childers,  discloses the apparatus according to Claim 1.
Salisbury does not disclose wherein said instructions when executed by the processor further perform steps comprising: 
controlling a total volume of blood removed from the first subject; 
controlling a total volume of blood replaced in the first subject; 
controlling a total volume of blood removed from the second subject; and 
controlling a total volume of blood replaced in the second subject.
Childers further teaches wherein said instructions when executed by the processor further perform steps comprising:
controlling a total volume of blood removed from the first subject (col 1 lines 8-9, “manipulating the number of cycles, drain volumes and fill volumes”); 
controlling a total volume of blood replaced in the first subject (col 1 lines 8-9, “manipulating the number of cycles, drain volumes and fill volumes”);
Childers provides the system controls the drain volume and fill volumes from patient in order to assuring use of all or nearly all a prescribed dialysis solution volume in treating a particular patient during a particular therapy (col 1 lines 10-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury to incorporate the teachings of Childers and provides the instruction that controls a total volume of blood removed and replaced from the first subject in order to provide optimized treatment to the particular patients.
Salisbury, as modified by Childers, is silent as to controlling a total volume of blood removed from the second subject; and controlling a total volume of blood replaced in the second subject.
However, it would be obvious to a person of ordinary skill in the art at the effective filing date to have modified the pump P’ and the electric system of Salisbury, which is configured to withdraw and infusate blood from the second subject (donor B as shown in figure 1 of Salisbury), with the instruction of Childers as set forth above. Accordingly, the modified system would control the total volume of blood removed from the second subject; and controlling the total volume of blood replaced in the second subject.
Regarding Claim 6, Salisbury, as modified by Childers, discloses the apparatus according to Claim 1.
Salisbury further discloses wherein said instructions when executed by the processor further perform steps comprising: 
recording removal and replacement events of blood from the first subject; and 
recording removal and replacement events of blood from the second subject (col 9 lines 11-16, measuring the transferred volumes of blood by counting as by the counter 130 as shown in figure 1, since Salisbury is configured to remove and replacement same amount of blood from donor and patients, the counter would provide both number or removal and replacements events from both subjects col 9 lines 1-4 “Positively pumped into the body of the patient while an equal quantity of blood from the patient is positively pumped into the body of the donor” both removal and replacements events from first and second subject would be recorded by the counter).
	Regarding Claim 7, Salisbury, as modified by Childers, teaches the apparatus according to Claim 1.
	Salisbury further discloses wherein said first blood transfer line and said second transfer line comprise; 
a central input output channel (figure 1, common return line 33 and 34); and 
a hollow needle (figure, needles 10 on patient A and B as shown in figure 4) coupled to the input/output channel of the transfer line; 
wherein said pump assembly removes blood or replaces blood through the input/output channel (col 2 lines 10-15, “blood is pumped from withdrawal channel 10 by pumps P and P’”)
Regarding Claim 8, Salisbury, as modified by Childers, discloses the device according to Claim 1.
Salisbury further discloses wherein said first blood transfer line and said second transfer line comprise; 
an input channel (figure 1, common return lines 30 and 31); 
an output channel (figure 1, connecting tube 33 and 34); 
a hollow needle (figure 1, needles 11 and 10 as shown in figure 3) coupled to the input and output channels of the transfer line; wherein said pump assembly removes blood through the input channel and replaces blood through the output channel (col 2 lines 10-15, “blood is pumped from withdrawal channel 10 by pumps P and P’”)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salisbury, in view of Childers and in further  view of Kitaevich et al (US 5211849 A, hereinafter 'Kitaevich').
Regarding Claim 2, Salisbury, as modified by Childers, discloses the apparatus according to Claim 1.
Neither Salisbury nor Childers explicitly disclose wherein said instructions when executed by the processor further perform steps comprising: 
controlling a rate of removal of each volume of blood removed from the first subject; 
controlling a rate of replacement of each volume of blood replaced in the first subject; 
controlling a rate of removal of each volume of blood removed from the second subject; and 
controlling a rate of replacement of each volume of blood replaced in the second subject.
	In the same field of endeavor, Kitaevich teaches said instructions when executed by the processor (col 12 line 60, “Controller is preferably a programmable computer”) further perform steps comprising:
	controlling a rate of removal of each volume of blood removed from the first subject (col 3 lines 5-9, controller 12 generates signals which control or adjust the rate at which blood pump 16”, and referring figure 1, blood pump 16 is configured to withdraw blood from patient);
	controlling a rate of replacement of each volume of blood replaced in the first subject (col 3 lines 5-9, controller 12 generates signals which control or adjust the rate at which blood pump 16”, and referring figure 1, blood pump 16 is configured to withdraw blood from patient “controller 12 generates signals which control or adjust the rates at which blood pump 16, infusate pump 60”, and referring figure 1, infusate pump 60” is configured to infuse blood into the patient).
	Kitaevich provides the controller is configured to control or adjust the rate of blood withdrawal and infusate through the pumps in order to adjust the hemofiltration rate to the desired rate (col 6 lines 14-165). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Salisbury, as modified by Childers, to incorporate the teachings of Kitaevich and provides the instruction controlling a rate of removal and replacement of blood in order to adjust with preselected limit.
	Salisbury, as modified by Kitaevich, is still silent as to controlling a rate of removal of each volume of blood removed from the second subject; and controlling a rate of replacement of each volume of blood replaced in the second subject.
However, it would be obvious to a person of ordinary skill in the art at the effective filing date to have modified the pump P’ and the electric system of Salisbury, which is configured to withdraw and infusate blood from the second subject (donor B as shown in figure 1 of Salisbury), with the instruction of Kitaevich as set forth above. Accordingly, the modified system would control a rate of removal of each volume of blood removed from the second subject; and controlling a rate of replacement of each volume of blood replaced in the second subject.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Salisbury, as modified by Childers, in further view of  Boehringer (US 20060025727 A1).
According to Claim 9, Salisbury, as modified by Childers, discloses the apparatus according to Claim 1. 
Salisbury does not explicitly discloses said pump assembly comprises a peristaltic pump.
In the same field of endeavor, Boehringer teaches a pump assembly (figure 3, 20) comprises a peristaltic pump ([0054] “such as peristaltic pump”)
Boehringer utilizes the peristaltic pump or diaphragm pump because such pumps are well known in the art as being capable of pumping a wide array of materials and to be tolerant to debris and also cost effective ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the pump Salisbury to incorporate the teachings of Boehringer to peristaltic pump since peristaltic pump would allow pump a wide array of materials.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781            

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781